Exhibit 10.5

AMENDED AND RESTATED SUBSIDIARY GUARANTEE

       AMENDED AND RESTATED SUBSIDIARY GUARANTEE, dated as of August 16, 2007,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of
Sheridan Asset Management LLC (the “Lender”) pursuant to that certain Loan
Agreement, dated as of April 6, 2007, between Universal Property Development and
Acquisition Corporation, a Nevada corporation (“UPDA”) and the Lender and that
certain Loan Agreement dated as of August 16, 2007 between UPDA, and the Lender.

W I T N E S S E T H:

       WHEREAS, pursuant to that certain Loan Agreement, dated as April 6, 2007,
by and between UPDA and the Lender (as amended as of August 16, 2007, the “UPDA
First Loan Agreement”), the Lender has agreed to make a term loan to UPDA (the
“UPDA First Loan”) evidenced by UPDA’s Senior Secured Promissory Note, due April
6, 2008 (as amended, the “UPDA First Note”), subject to the terms and conditions
set forth therein;

       WHEREAS, pursuant to that certain Loan Agreement dated as of August 16,
2007, by and between UPDA and the Lender (the “UPDA Second Loan Agreement”,
together with the UPDA First Loan Agreement, the “Loan Agreements”), the Lender
agreed to make another loan to UPDA (the “UPDA Second Loan”) evidenced by the
UPDA’s Senior Secured Promissory Note, as amended, due August 16, 2010 (the
“UPDA Second Note”, together with the UPDA First Note, the “Notes”), subject to
the terms and conditions set forth therein;

       WHEREAS, each Guarantor will directly benefit from the extension of
credit to UPDA represented by the issuance of the Notes; and

       NOW, THEREFORE, in consideration of the premises and to induce the Lender
to enter into the Loan Agreements and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Lender as follows:

       1.     Definitions. Unless otherwise defined herein, terms defined in the
Loan Agreements or the Notes and used herein shall have the meanings given to
them in the Loan Agreements or the Notes, as such terms relate to such
agreements. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The following terms shall have the
following meanings:

             “Guarantee” means this Subsidiary Guarantee, as the same may be
amended, supplemented or otherwise modified from time to time.

             “Obligations” means the collective reference to all obligations and
undertakings of UPDA of whatever nature, monetary or otherwise, under the Notes,
the Loan Agreements, the Security Agreement (as defined in the UPDA Second Loan
Agreement), Transaction Documents or any other future agreement or obligations
undertaken by UPDA to the Lender, together with all reasonable attorneys’ fees,
disbursements and all other costs and expenses of collection incurred by Lender
in enforcing any of such Obligations and/or this Guarantee.

--------------------------------------------------------------------------------

 



             “Transaction Documents” means the Loan Agreements, the Notes, the
Security Documents as defined under the UPDA Second Loan Agreement, the
Registration Rights Agreement as defined under the UPDA Second Loan Agreement,
the Registration Rights Agreement dated as of April 6, 2007 by and between UPDA
and the Lender, the Warrant issued pursuant to the UPDA Second Loan and the
Warrant issued pursuant to the UPDA First Loan, the Subordination Agreement as
defined under the UPDA Second Loan Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder
or required to be executed pursuant to the terms of the UPDA First Loan
Agreement or the UPDA Second Loan Agreement.

       2.     Guarantee.

             (a)     Guarantee.

                         (i)     The Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantee to the Lender and its successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by UPDA when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

                         (ii)     Anything herein or in any other Transaction
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Transaction Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws, including laws relating to the insolvency of debtors,
fraudulent conveyance or transfer or laws affecting the rights of creditors
generally (after giving effect to the right of contribution established in
Section 2(b)).

                         (iii)     Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Lender hereunder.

                         (iv)     The guarantee contained in this Section 2
shall remain in full force and effect until all the Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full.

                         (v)     No payment made by UPDA, any of the Guarantors,
any other guarantor or any other Person or received or collected by the Lender
from UPDA, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full.

2

--------------------------------------------------------------------------------

 



                         (vi)     Notwithstanding anything to the contrary in
this Agreement, with respect to any defaulted non-monetary Obligations the
specific performance of which by the Guarantors is not reasonably possible (e.g.
the issuance of UPDA’s common stock), the Guarantors shall only be liable for
making the Lender whole on a monetary basis for UPDA’s failure to perform such
Obligations in accordance with the Transaction Documents.

             (b)     Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender, and each Guarantor shall remain liable to the
Lender for the full amount guaranteed by such Guarantor hereunder.

             (c)     No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of the Lender against UPDA or any other Guarantor or any collateral security or
guarantee or right of offset held by the Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from UPDA or any other Guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the Lender
by UPDA on account of the Obligations are paid in full. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Lender, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Lender in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Lender if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.

             (d)     Amendments, Etc. With Respect to the Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by the Lender may be rescinded by the Lender and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and the Loan Agreements and the other
Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Lender shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by them as security for the Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

3

--------------------------------------------------------------------------------

 



             (e)     Guarantee Absolute and Unconditional. Each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between UPDA and any of the Guarantors, on the one hand, and the
Lender, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives to the extent permitted by law diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon UPDA
or any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Loan Agreements or
any other Transaction Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance or fraud or
misconduct by Lender) which may at any time be available to or be asserted by
UPDA or any other Person against the Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of UPDA or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of UPDA for the Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Lender may, but shall be under no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against UPDA, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Lender to make any such demand, to pursue such
other rights or remedies or to collect any payments from UPDA, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of UPDA, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Lender against
any Guarantor. For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.

             (f)     Reinstatement. The guarantee contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of UPDA or any Guarantor,
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for UPDA or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

4

--------------------------------------------------------------------------------

 



             (g)     Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Lender without set-off or counterclaim in U.S.
dollars at the address set forth or referred to in the Loan Agreements.

       3.     Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Lender as of the date hereof:

             (a)     Organization and Qualification. Each Guarantor is a
corporation or limited liability company, duly organized, validly existing and
in good standing under the laws of the applicable jurisdiction set forth on
Schedule 1, with the requisite corporate or organizational power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Each Guarantor has no subsidiaries other than those
identified as such on the Disclosure Schedules to the Loan Agreements. Each
Guarantor is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not,
individually or in the aggregate, (x) adversely affect the legality, validity or
enforceability of any of this Guarantee in any material respect, (y) have a
material adverse effect on the results of operations, assets, prospects, or
financial condition of each Guarantor or (z) adversely impair in any material
respect each Guarantor’s ability to perform fully on a timely basis its
obligations under this Guarantee (a “Material Adverse Effect”).

             (b)     Authorization; Enforcement. Each Guarantor has the
requisite corporate or limited liability company power and authority to enter
into and to consummate the transactions contemplated by this Guarantee, and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Guarantee by each Guarantor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all requisite corporate or
limited liability company action on the part of each Guarantor. This Guarantee
has been duly executed and delivered by each of the Guarantor and constitutes
the valid and binding obligation of each Guarantor enforceable against each
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

             (c)     No Conflicts. The execution, delivery and performance of
this Guarantee by each Guarantor and the consummation by each Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Certificate of Incorporation or By-laws or other
organizational documents or (ii) assuming execution and delivery of the
amendments to the UPDA First Loan Agreement and the UPDA First Note, conflict
with, constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which each Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which each Guarantor is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of each Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of each Guarantor is not being conducted in violation of
any law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

5

--------------------------------------------------------------------------------

 



             (d)     Consents and Approvals. Other than amendments to the UPDA
First Loan Agreement and the UPDA First Note, it is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with its execution, delivery and
performance of this Guaranty.

             (e)     Loan Agreements. The representations and warranties of UPDA
set forth in the Loan Agreements as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Loan Agreements, and
the Lender shall be entitled to rely on each of them as if they were fully set
forth herein, provided, that each reference in each such representation and
warranty to UPDA’s knowledge shall, for the purposes of this Section 3, be
deemed to be a reference to such Guarantor’s knowledge.

       4.     Covenants. Each Guarantor covenants and agrees with the Lender
that, from and after the date of this Guarantee until the Obligations shall have
been paid in full, such Guarantor shall take, and/or shall refrain from taking,
as the case may be, each commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor.

       5.     Miscellaneous.

             (a)     Amendments in Writing. None of the terms or provisions of
this Guarantee may be waived, amended, supplemented or otherwise modified except
in writing by the majority in interest (based on the then-outstanding principal
amount of the Notes at the time of such determination) of the Lender and its
assigns.

             (b)     Notices. All notices, requests and demands to or upon the
Lender or any Guarantor hereunder shall be effected in the manner provided for
in the Loan Agreements; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

             (c)     No Waiver By Course Of Conduct; Cumulative Remedies. The
Lender shall not by any act (except by a written instrument pursuant to Section
5(a)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Lender of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Lender would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

6

--------------------------------------------------------------------------------

 



             (d)     Enforcement Expenses; Indemnification.

                         (i)     Each Guarantor agrees to pay, or reimburse the
Lender for, all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Guarantee and the other Transaction Documents
to which such Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Lender.

                         (ii)     Each Guarantor agrees to pay, and to save the
Lender harmless from, any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other taxes which may
be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.

                         (iii)     Each Guarantor agrees to pay, and to save the
Lender harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Guarantee to the extent UPDA would be
required to do so pursuant to the Loan Agreements.

                         (iv)     The agreements in this Section shall survive
repayment of the Obligations and all other amounts payable under the Loan
Agreements and the other Transaction Documents.

             (e)     Successors and Assigns. This Guarantee shall be binding
upon the successors and permitted assigns of each Guarantor and shall inure to
the benefit of the Lender and its respective successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Lender.

             (f)     Set-Off. Each Guarantor hereby irrevocably authorizes the
Lender at any time and from time to time while an Event of Default under any of
the Transaction Documents shall have occurred and be continuing, without notice
to such Guarantor or any other Guarantor, any such notice being expressly waived
by each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Lender may elect, against and on account
of the obligations and liabilities of such Guarantor to the Lender hereunder and
claims of every nature and description of the Lender against such Guarantor, in
any currency, whether arising hereunder, under the Loan Agreements, any other
Transaction Document or otherwise, as the Lender may elect, whether or not the
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Lender of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.

8

--------------------------------------------------------------------------------

 



             (g)     Counterparts. This Guarantee may be executed by one or more
of the parties to this Guarantee on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

             (h)     Severability. Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

             (i)     Section Headings. The Section headings used in this
Guarantee are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

             (j)     Integration. This Guarantee and the other Transaction
Documents represent the agreement of the Guarantors and the Lender with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Lender relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Transaction Documents.

             (k)     Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS.

             (l)     Submission to Jurisdictional; Waiver. Each Guarantor hereby
irrevocably and unconditionally:

                         (i)     submits for itself and its property in any
legal action or proceeding relating to this Guarantee and the other Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, located in New York County, New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

                         (ii)     consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

                         (iii)     agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Guarantor at its address referred to in the Loan Agreements or at such
other address of which the Lender shall have been notified pursuant thereto;

8

--------------------------------------------------------------------------------

 



                         (iv)     agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

                         (v)     waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.

             (m)     Acknowledgements. Each Guarantor hereby acknowledges that:

                         (i)     it has been advised by counsel in the
negotiation, execution and delivery of this Guarantee and the other Transaction
Documents to which it is a party;

                         (ii)     the Lender has no fiduciary relationship with
or duty to any Guarantor arising out of or in connection with this Guarantee or
any of the other Transaction Documents, and the relationship between the
Guarantors, on the one hand, and the Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

                         (iii)     no joint venture is created hereby or by the
other Transaction Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Guarantors and the Lender.

             (n)     Additional Guarantors. UPDA shall cause each of its
subsidiaries formed or acquired on or subsequent to the date hereof to become a
Guarantor for all purposes of this Guarantee by executing and delivering an
Assumption Agreement in the form of Annex 1 hereto.

             (o)     Release of Guarantors. Subject to Section 2(f), each
Guarantor will be released from all liability hereunder concurrently with the
repayment in full of all amounts owed under the Loan Agreements, the Notes and
the other Transaction Documents.

             (p)     Seniority. The Obligations of each of the Guarantors
hereunder are intended to rank senior in priority to any other debt of such
Guarantor.

             (q)     Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF
THE BENEFITS HEREOF, THE LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
FOR ANY COUNTERCLAIM THEREIN.

9

--------------------------------------------------------------------------------

 

       IN WITNESS WHEREOF, each of the undersigned has caused this Amended and
Restated Subsidiary Guarantee to be duly executed and delivered as of the date
first above written.

CANYON CREEK OIL AND GAS INC.

   

By: __________________________________________
  Name:
  Title:

   

CATLIN OIL AND GAS, INC.

   

By: __________________________________________
  Name:
  Title:

   

HEARTLAND OIL AND GAS CORP.

   

By: __________________________________________
  Name:
  Title:

   

HEARTLAND GAS GATHERING, LLC

   

By: __________________________________________
  Name:
  Title:

   

HEARTLAND OIL & GAS, INC.

   

By: __________________________________________
  Name:
  Title:

 



10

--------------------------------------------------------------------------------

 



UPDA OPERATORS, INC.

   

By: __________________________________________
  Name:
  Title:

   

HEARTLAND INTERNATIONAL OIL CORP.

   

By: __________________________________________
  Name:
  Title:

   

AZTEC WELLS SERVICES, INC.

   

By: __________________________________________
  Name:
  Title:



11

--------------------------------------------------------------------------------

 

SCHEDULE 1

GUARANTORS

The following are the names, notice addresses and jurisdiction of organization
of each Guarantor.

   
NAME

     
ADDRESS

JURISDICTION OF
INCORPORATION

PERCENTAGE
OWNED

     
OWNER

CANYON CREEK OIL AND GAS, INC.

124 N. Church Street, Jacksboro, TX 76458

Nevada

60%

Universal Property Development and Acquisition Corporation

CATLIN OIL AND GAS, INC.

124 N. Church Street, Jacksboro, TX 76458

Nevada

90%

Universal Property Development and Acquisition Corporation

HEARTLAND OIL AND GAS CORP.

12603 Southwest Freeway, Suite 285, Stafford, TX 77477

Nevada

100%

Universal Property Development and Acquisition Corporation

HEARTLAND GAS GATHERING, LLC

12603 Southwest Freeway, Suite 285, Stafford, TX 77477

Kansas

100%

Heartland Oil and Gas Corp.

HEARTLAND OIL AND GAS INC.

12603 Southwest Freeway, Suite 285, Stafford, TX 77477

Nevada

100%

Heartland Oil and Gas Corp.

UPDA OPERATORS, INC.

124 N. Church St.,
Jacksboro, TX 76458

Nevada

100%

Universal Property Development and Acquisition Corporation

AZTEC WELL SERVICES, INC.

124 N. Church Street, Jacksboro, TX 76458

Nevada

100%

Universal Property Development and Acquisition Corporation

HEARTLAND INTERNATIONAL OIL CORP.

12603 Southwest Freeway, Suite 285, Stafford, TX 77477

British Virgin Islands

100%

Heartland Oil and Gas Corp.



12

--------------------------------------------------------------------------------

 

ANNEX 1 TO

SUBSIDIARY GUARANTEE

       ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
___________________, corporation (the “Additional Guarantor”), in favor of the
Lender pursuant to the Loan Agreement referred to below. All capitalized terms
not defined herein shall have the meaning ascribed to them in such Loan
Agreement.

W I T N E S S E T H :

       WHEREAS, Universal Property Development and Acquisition Corporation, a
Nevada corporation (“UPDA”) and the Lender have entered into a Loan Agreement,
dated as of April 6, 2007 (as amended, supplemented or otherwise modified from
time to time, the “UPDA First Loan Agreement”);

       WHEREAS, UPDA and the Lender have entered into a Loan Agreement, dated
August 16, 2007 (as amended, supplemented or reverse modified from time to time,
the “UPDA Second Loan Agreement”, together with the UPDA First Loan Agreement,
the “Loan Agreements”);

       WHEREAS, in connection with the Loan Agreements, UPDA and its
Subsidiaries (other than the Additional Guarantor) have entered into the Amended
and Restated Subsidiary Guarantee, dated as of August 16, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”) in favor
of the Lender;

       WHEREAS, the Loan Agreements requires the Additional Guarantor to become
a party to the Guarantee; and

       WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

       NOW, THEREFORE, IT IS AGREED:

       1.     Guarantee. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5(n) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

       2.     Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13

--------------------------------------------------------------------------------

 

       IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

 

____________________________________

         

By:_________________________________

   

 Name:

   

 Title:

 



14

--------------------------------------------------------------------------------

 

ANNEX 1-A

15

--------------------------------------------------------------------------------

 

